DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2021.
Applicant’s election without traverse of group I, claims 1-6, in the reply filed on 09/09/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Megherhi et al (US 7161795).
Regarding claim 1, Megherhi discloses a ceramic electronic device (Fig. 1, 1) comprising: a multilayer chip (Fig. 1, 1) having a structure in which each of a plurality of dielectric layers (Fig. 1, 2) and each of a plurality of internal electrode layers (Fig. 1, 3) are alternately stacked, a main component of 
Regarding claim 2, Megherhi discloses further that the first metal is Cu (Cu [Col 5, lines 40-54]), wherein the second metal is Ni (Ni [Col 5, lines 40-54]).  
Regarding claim 3, Megherhi discloses further that a molar ratio of the first metal in the internal electrode layers is 10 % or more and 90 % or less (95% Cu and 0.1 % Ni [Col 5, lines 40-54]).  
Regarding claim 4, Megherhi discloses further that a molar ratio of the first metal in the internal electrode layers is 15 % or more and 66 % or less (95% Cu and 0.1 % Ni [Col 5, lines 40-54]).  
Regarding claim 5, Megherhi discloses further that a molar ratio of the first metal in the internal electrode layers is 15 % or more and 33 % or less (95% Cu and 0.1 % Ni [Col 5, lines 40-54]).  
Regarding claim 6, Megherhi discloses a circuit substrate (a capacitor is considered to be a circuit substrate as no additional limitations are required by the claim) comprising; a ceramic electronic device as claimed in claim 1 (as shown above).
Additional Relevant Prior Art:
Watanabe et al (US 2005/0128683) teaches relevant art in Fig. 1.
Celik et al (US 2004/0256603) teaches relevant art in Table 2.
Umeda et al (US 2005/0088803) teaches relevant art in Fig. 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848